Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 1 of 7




               Exhibit 31
        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 2 of 7




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                        Plaintiffs,                    Case No. 20 Civ. 2340

            v.
                                                       DECLARATION OF PETER CORADI
DONALD J. TRUMP, et al.,

                        Defendants.



       Pursuant to 28 U.S.C. § 1746(2), I, Peter Coradi, hereby declare as follows:

                                      Personal Background

       1.        I am over the age of eighteen and have personal knowledge of, or state upon

information and belief, the facts stated herein.

       2.        I am the National Business Agent “A” for the Clerk Division, New York Region

of the American Postal Workers Union (“APWU”), a position I have held since November 2001.

The Clerk Division is the largest division of the APWU, representing approximately 150,000

postal clerks who work in over 200 different types of roles. Clerks in these roles perform work

in mail processing, bulk mail entry, retail windows, call centers, and more.

       3.        As National Business Agent “A”, I represent Clerk Craft employees 1 throughout

the entire State of New York, as well as two large postal facilities in Northern New Jersey. As

part of my duties, I represent postal employees in arbitration proceedings, grievance procedures,

and labor management meetings; provide advice and guidance to local union chapters; and teach

classes on a wide array of postal issues. In a typical year, these duties require me to visit postal



1
 Postal employees represented by the APWU’s Clerk Division are referred to as “Clerk Craft”
employees.
                                                   1
       Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 3 of 7




facilities across New York and in Northern New Jersey.

       4.         I began my postal career in Brooklyn, NY on August 4, 1984 as a letter carrier. I

soon became a “special delivery” messenger, a type of role that was subsumed into the Clerk

Craft in 1997. I became a national officer for the APWU in November 1996, when I first

became a National Business Agent. After retiring from the U.S. Postal Service on October 31,

2009, I continued my work with the APWU. Today, I have 36 years of experience with the U.S.

Postal Service.

                                        Executive Summary

       5.         Beginning in July 2020, I became aware of recent changes in the practices and

procedures of the U.S. Postal Service after a document began to circulate among APWU

officials. These changes included the removal of sorting machines and collection boxes,

elimination of late trips and extra trips, and workflow alterations requiring employees to leave

mail behind in facilities. As I learned more about these changes over the following weeks, I

came to believe that these changes were decimating the longstanding practices and procedures

that have made it possible for the U.S. Postal Service to timely deliver mail to the country’s 160

million addresses six days a week. These changes are unlike any other that I have ever

experienced or observed over my 36-year career.

                                        Factual Background

       6.         As part of my APWU role to represent the interests of the Clerk Craft to

management, I regularly communicate with current U.S. Postal Service employees about policy

changes that may affect their work. For the past month, I have had numerous communications

with current employees via phone, text, and email about the most recent changes.

       7.         For example, APWU received notification in June 2020 of the U.S. Postal



                                                   2
        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 4 of 7




Service’s intent to remove 671 machines that sort letter and flat mail from postal facilities

nationwide. I received a copy of the notification from APWU headquarters. In the period that

followed, postal employees reported that sorting machines were being taken out of service by

being dismantled, removed, scrapped, covered with a tarp, or otherwise roped off. Collection

box removals are also reported to be ongoing. In fact, these reports have continued despite

Postmaster General DeJoy’s public statements in mid-August that he intended to “suspend” the

removal of machines and collection boxes. Reduced hours at postal retail units have continued

to occur, as well.

       8.      As part of my APWU work, I also asked local APWU chapters to provide us with

more information relative to the other recent changes. I have received reports from current U.S.

Postal Service employees that they are prohibited from making late trips and extra trips even if

waiting just a few minutes would ensure timely delivery to entire communities. At the same

time, postal workers report that they have been instructed to leave behind mail that is ready for

delivery.

       9.      I have reviewed several reports sent from postal employees throughout my

jurisdiction that describe mail and packages sitting in facilities for days and weeks—far past their

scheduled delivery dates. For example, employees report astonishing amounts of delayed mail in

facilities that I visited multiple times before the pandemic in Rochester, NY; Rockville Centre,

NY; and Oceanside, NY. I have never heard anything like it in my 36 years serving the U.S.

Postal Service and its employees.

                                        Postal Operations

       10.     These reports have shocked me. The U.S. Postal Service’s policy changes and the

delays they engender defy every creed and convention of the U.S. Postal Service to which I have



                                                 3
        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 5 of 7




dedicated my life.

       11.     In my experience, the most critical component to achieving the U.S. Postal

Service’s mission is to ensure that every single piece of First Class mail and Expedited mail 2 in a

facility is sent out the same day that it is processed. In my experience, the U.S. Postal Service

prided themselves on delivering mail on time. In fact, over the years, I have seen postal workers

get fired for delaying the processing or delivery of just one or two pieces of mail. The thought

that postal employees would be leaving thousands of pieces of mail behind for any longer period

of time was inconceivable.

       12.     Delayed mail would surely occur, but in isolated incidents typically triggered by

acts of God—such as blizzards or hurricanes—or emergencies like the terrorist attacks of

September 11, 2001. For the most part, only events that physically prevented employees from

being able to operate trucks or open offices safely would lead to any broad effect on mail getting

out for delivery. Neither anthrax sent via mail in 2001 nor the COVID-19 pandemic in 2020

stopped U.S. Postal Service workers from doing their duty every single day.

       13.     To do their duty, being flexible and responsive each day is important. Postal

employees must make daily adjustments in mail processing and delivery to account for

fluctuations in mail volume, machine malfunctions, truck breakdowns, inclement weather, and—

as especially relevant during the COVID-19 pandemic—health and safety concerns.

Accordingly, it has long been typical for postal drivers to depart for post offices or delivery

points a short period after the prescribed time if needed to ensure that all the mail for that truck

would be loaded before departure.




2
 First Class mail and Expedited mail offer delivery speeds of one to three days. In my
experience, postal employees treated this mail with the utmost importance.
                                                  4
        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 6 of 7




       14.     For as long as I have been with the U.S. Postal Service and the APWU, it has also

been standard practice to send trucks out on unscheduled trips when needed to ensure on-time

delivery. For postal workers, these are not “extra” trips or “late” trips—they are needed

adjustments to adequately administer a system responsible for delivering over 470 million pieces

of mail per day. They are features of the postal system, not bugs.

       15.     That postal employees would be prohibited from taking these “late” trips or

“extra” trips is all the more astounding in light of the continuing reports of machine

decommissioning. As sorting machines are the key to the effective processing of all mail,

decommissioning machines is usually rare. Even when mail volume is down, machines are not

usually removed in case other machines malfunction or—as happens during every election and

holiday season—mail volume increases again. And managers at processing facilities typically

have the opportunity to negotiate if, when, and how a sorting machine is removed or

decommissioned. Often, facility managers simply turn off sorting machines on a trial basis to

test whether the machine will still be necessary for operations.

       16.     Together, recent policy changes regarding late trips, extra trips, and sorting

machines have compounding effects on the timely delivery of all mail—not just letter mail.

With fewer sorting machines for letter mail and flat mail, postal employees must adapt the

remaining machines to accommodate more volume or sort letter and flat mail manually. These

efforts take resources away from sorting other mail, such as packages. If postal drivers are no

longer allowed to make adjustments for processing delays and must leave at their prescribed

time, then mail that would otherwise have been sorted gets left behind at the processing facility.

If postal employees are also prevented from making extra trips throughout the day, then postal

employees cannot even begin to reduce the backlog.



                                                 5
        Case 1:20-cv-02340-EGS Document 12-34 Filed 09/02/20 Page 7 of 7




        17.     If postal employees are not able to make the necessary daily adjustments via late

trips, extra trips, and the full fleet of sorting machines for the 2020 election season, I am deeply

concerned about whether the U.S. Postal Service will be able to deliver election mail as quickly

as it has in the past. Since I began as a letter carrier in 1984, it has been standard practice to treat

election mail as First Class mail with delivery times of one to three days—or better—regardless

of whether it was marked as Marketing Mail, which has a delivery time of three to 10 days. In

my experience, green tags may also be utilized to identify trays and sacks of ballot mail, which

helps to improve visibility of ballots as they travel through the mail stream.

        18.     Given the recent U.S. Postal Service policy changes which have reduced sorting

capacity and limitations on late trips and extra trips, I fear that the dedicated employees of the

U.S. Postal Service will be prevented from making the necessary adjustments to accommodate

potential influxes of election mail. Election mail includes ballots, voter registration cards,

absentee voting applications, and polling place notifications. If delivery is being significantly

delayed in August, which, in my experience, is when mail volume is typically lower, the risk of

even more dramatic delays beginning in the fall is high.

        19.     Through my many years of experience, I have never witnessed or heard about

anything like the absolute chaos presently occurring within the U.S. Postal Service. If the

disastrous initiatives were immediately rescinded, there is no doubt in my mind that the chaos

would abate and that U.S. Postal Service employees would be able to deliver mail in a timely,

efficient, and professional manner—just as they have always done.



        Executed on this 2nd day of September, 2020.


                                                  /s/ Peter Coradi
                                                     Peter Coradi

                                                   6
